DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 and June 18, 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 10, 12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, CN 105824582 A.
Regarding claim 1,Yang discloses a recording apparatus (Figs. 9 and 10) configured to access a recording medium, the recording apparatus comprising:
a controller (2) configured to set a temperature threshold value for execution of function limitation on the recording medium to the recording medium (Machine English Translation, page 18, lines 25-27), wherein the controller selects, based on an operation state of the recording apparatus (Yang discloses that the temperature threshold is adjusted based on the read-write sped of the storage unit and also based on a temperature threshold (Machine English Translation, page 18, lines 25-27; see also page 12, line 22 – page 13, line 15).  Note that the examiner is interpreting the different read-write speeds as different operation states of the recording apparatus), whether to execute a first setting to set the temperature threshold value to a specific value or a second setting to set the temperature threshold value to a value greater than the specific value (because Yang discloses adjusting the temperature threshold based on different read-write speeds and measured temperatures (see page 12, line 22 – page 13, line 15), Yang discloses whether to execute a first setting to set the temperature threshold value to a specific value or a second setting to set the temperature threshold value to a value greater than the specific value since the invention in Yang would select between different thresholds which can be greater than a previous threshold).

Regarding claim 5, Yang discloses that the controller sets a first value and a second value greater than the first value being a temperature threshold value for execution of a first limitation mode on the recording medium, the second value being a temperature threshold value for execution of a second limitation mode, which places 

Regarding claim 9, Yang discloses that the specific value is a default value of the recording medium (Yang discloses determining whether the temperature is within a preset temperature range (Machine English Translation, page 19, lines 1-13)).

Regarding claim 10, Yang
Regarding claim 12, Yang discloses a determination circuit configured to determine whether the recording medium supports a predetermined function by which the recording apparatus sets the temperature threshold value for execution of function limitation on the recording medium (Yang discloses that based on a measured temperature, determining a speed at which the flash memory can read-write (Machine English Translation, page 16, line 25 – page 17, line 16)); and
an acquisition circuit configured to acquire information about the temperature threshold value in a case where the determination circuit determines that the recording medium supports the predetermined function, wherein the controller selects whether to set the temperature threshold value to the recording medium based on the information acquired by the acquisition circuit (Yang discloses determining that read-write speed for a measured environment temperature (Machine English Translation, page 17, lines 5-16)).

Regarding claim 17, claim 17 is a method claim for the steps already presented in the apparatus of claim 1.  Therefore, limitations of claim 17 have been discussed and analyzed in the rejection of claim 1. 

Regarding claim 18, limitations of claim 18 have been discussed and analyzed in the rejection of claim 9.

Regarding claim 19, claim 19 is directed to a non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, CN 105824582 A in view of Applicants Admitter Prior Art (AAPA).
Regarding claim 11, Yang teaches that the controller sets the temperature threshold value using a host controlled thermal management (HCTM) function (Note .

Allowable Subject Matter
Claims 2-4, 6-8, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
February 8, 2022